        Case 1:20-cr-00406-KMW Document 34 Filed 02/09/21 Page 1 of 1


                                                                            USDCSDNY
                                                                            DOCUME\J'
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               f:LEC : 1 n · ,:,r, ! LY I· I LED
                                                                            J)()(   '

 UNITED STATES OF AMERICA,                                                · t)A l
                                                          20-CR 406 (KMWl-----
                          V.
                                                          ORDER
 BENJAMIN MEKAWY,

                           Defendant.



KIMBA M. WOOD, District Judge:

        The Court denies without prejudice defense counsel Avrom Robin's January 4, 2021

request for CJA funds in connection with representing defendant in a civil, SEC case. Counsel's

stated justification for that request is that defense counsel's representation in the civil, SEC case

"was directly linked and parallel with the conduct charged in the criminal case" against

defendant, and was "inextriciably intertwined" with it.

        Defense counsel's request is not tailored to meet the more narrow, requisite standard.

See Guide to Judiciary Policy §210.20.30; United States v. Vilar, 979 F. Supp. 2d 443 (S.D.N.Y.

2013) (Judge Sullivan).

       Counsel may file an amended request tailored to meet the requisite standard.

       SO ORDERED.


Dated: New York, New York
       February 9, 2021


                                                       1 ~ m : Wn1(
                                                   ,   THEHON.KIMBAM. WOOD
                                                       United States District Judge
